Citation Nr: 9924867	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to VA benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of a cervical 
spine injury claimed as a result of VA hospitalization.

2.  Entitlement to additional special monthly compensation 
under 38 U.S.C.A. § 1114.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September to October 
1948, February 1951 to October 1953, and March 1959 to 
February 1961.  In 1996, the Department of Veterans Affairs 
(VA) Regional Office (RO) denied the benefits at issue, and 
the veteran appealed.  The veteran and his spouse presented 
testimony during hearings at the RO in October 1997 and April 
1999, the latter before the undersigned member of the Board 
of Veterans' Appeals (Board).  


REMAND

In the interest of clarity, the Board will separately discuss 
the two issues currently on appeal.

Cervical spine disability

The Board initially notes that service connection was granted 
for a low back disability in a July 1964 Board decision.  A 
100 percent disability rating is currently in effect for the 
veteran's low back disability.  

The veteran is seeking VA benefits under the provisions of 
38 U.S.C.A. § 1151 for a cervical spine disability, which he 
has contended is due to falls during hospitalization at a VA 
facility in 1978.  During the course of this appeal, however, 
the veteran asserted what amounts to two additional theories 
which would entitle him to VA benefits for his cervical spine 
disability.  First, he appears to contend that service 
connection is warranted for a cervical spine disability as 
being directly related to service.  See 38 U.S.C.A. §§ 1110, 
1131.  Second, he has contended that his cervical spine 
disability is secondary to his service-connected low back 
disability.  See 38 C.F.R. § 3.310.

The issue of entitlement to service connection for a cervical 
spine disability on a direct and secondary basis has not been 
adjudicated by the RO.  In the opinion of the Board, that 
issue and the § 1151 issue which is currently on appeal are 
inextricably intertwined, per Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Such matters cannot be decided in a 
piecemeal fashion.  Id.  

Moreover, the etiology of the veteran's cervical spine 
disability remains unclear.  The Board believes that physical 
examination of the veteran would be useful to an informed 
resolution of this matter.

Accordingly, a decision by the Board on the issue of 
entitlement to benefits under 38 U.S.C.A. § 1151 for a 
cervical spine disability is deferred until the RO has 
considered the service connection claim and the veteran has 
been afforded appellate process per 38 U.S.C.A. § 7105 (West 
1991).

The Board notes in passing that in Jones v. West, No. 98-664 
(U.S. Vet. App. July 7, 1999), the United States Court of 
Appeals for veterans Claims noted that amendments to 
38 U.S.C.A. § 1151 which were promulgated in 1996 were 
expressly made applicable by Congress only to claims filed on 
or after October 1, 1997.  Because the veteran's claim for 
§ 1151 benefits was received before this date, the 1996 
amendments are not applicable.  

Special monthly compensation

The veteran is also seeking additional special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114. 

The veteran is currently in receipt of special monthly 
compensation rating based on loss of use of his feet under 
38 U.S.C.A. § 1114(l).  During the hearing which was held 
before the undersigned in April 1999, the veteran and his 
representative asserted, essentially, that additional special 
monthly compensation is warranted in light of the anatomical 
level of the loss of use of his lower extremities 
bilaterally.  He essentially contended that he has loss of 
use of both legs at a level or with complications preventing 
natural knee action and that he has loss of use of a creative 
organ. 

It appears that the veteran is contending, at least in part, 
that additional special monthly compensation is warranted, 
because of manifestations related to his cervical spine 
disability.  Resolution of this issue, therefore, is 
dependent upon the final outcome of the issues discussed 
above.  

Since the veteran will be scheduled for a physical 
examination, the examiner will be able to identify 
manifestations of the service-connected low back disability 
and those associated with the cervical spine disability.  The 
Board observes that the veteran's representative, during the 
April 1999 hearing, suggested that a physical examination of 
the veteran was needed [hearing transcript, page 26].  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be contacted, 
through his representative, and should 
be requested to clarify the issues he 
wishes to pursue.  Any issues so 
identified by the veteran and/or his 
representative should be appropriately 
developed by the RO.

2.  The veteran should also be asked to 
identify all recent medical treatment 
records.  Any such medical treatment 
records which have not been previously 
associated with the veteran's claims 
folder should be obtained.


3.  A veteran should be scheduled for a 
VA physical examination by an 
appropriate specialist.  The veteran's 
claims folder should be made available 
to the physician prior to the 
examination.  The examining physician 
should specifically identify any and all 
manifestations of the veteran's low back 
disability and his cervical spine 
disability.  To the extent possible, 
each specific manifestation identified 
should be ascribed to either the low 
back disability or the cervical spine 
disability.  The examining physician 
should thereafter review the veteran's 
medical history and render an opinion as 
to the etiology of the veteran's 
cervical spine disability.  The report 
of the examination should be associated 
with the veteran's claims folder.  

4.  Thereafter, the RO should adjudicate 
all claims then before it.  If any claim 
is being initially considered,  the RO 
should notify the veteran of its 
decision and of his right to appeal if 
such is adverse to him.  

If, after the above development has been completed to the 
extent possible, any issue which remains in appellate status 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate conclusions warranted, pending 
completion of the requested development.  No action is 
necessary on the veteran's part until he receives further 
notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals






